 


 HR 2270 ENR: Billy Frank Jr. Tell Your Story Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2270 
 
AN ACT 
To redesignate the Nisqually National Wildlife Refuge, located in the State of Washington, as the Billy Frank Jr. Nisqually National Wildlife Refuge, to establish the Medicine Creek Treaty National Memorial within the wildlife refuge, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Billy Frank Jr. Tell Your Story Act.  2.Redesignation of the Nisqually National Wildlife Refuge (a)RedesignationThe Nisqually National Wildlife Refuge, located in the State of Washington, is redesignated as the Billy Frank Jr. Nisqually National Wildlife Refuge. 
(b)ReferencesAny reference in any statute, rule, regulation, Executive order, publication, map, paper, or other document of the United States to the Nisqually National Wildlife Refuge is deemed to refer to the Billy Frank Jr. Nisqually National Wildlife Refuge. 3.Medicine Creek Treaty National Memorial, Washington (a)EstablishmentThere is established the Medicine Creek Treaty National Memorial within the Billy Frank Jr. Nisqually National Wildlife Refuge to commemorate the location of the signing of the Medicine Creek Treaty of 1854 between the United States Government and leaders of the Muckleshoot, Nisqually, Puyallup, and Squaxin Island Indian Tribes. 
(b)Acreage and administrationThe Secretary of the Interior shall establish the boundaries of the Medicine Creek Treaty National Memorial and provide for administration and interpretation of the memorial by the United States Fish and Wildlife Service. (c)CoordinationThe Secretary of the Interior shall coordinate with representatives of the Muckleshoot, Nisqually, Puyallup, and Squaxin Island Indian Tribes in providing for the interpretation of the Medicine Creek Treaty National Memorial. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
